Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 13, 2015

                                       No. 04-14-00805-CV

                  IN THE INT OF MC, MC, MC, MC, AND MC, Children,

                   From the 57th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012-PA-02868
                      Honorable Charles E. Montemayor, Judge Presiding


                                          ORDER
        This is an accelerated appeal of the trial court’s order terminating appellants’ parental
rights. The appellants’ briefs were originally due to be filed on January 27, 2015. On January
27, 2015, both appellants filed a motion requesting an extension of time to file their briefs,
asserting that the court reporter responsible for preparing the reporter’s record in this appeal, Mr.
David Zarate, did not include a record from hearings held on September 26, 2014, and
September 29, 2014.

        The reporter’s record was originally due to be filed in this appeal on December 1, 2014.
On January 7, 2015, after being granted extensions of time to file the record, Mr. Zarate filed
five volumes of reporter’s record which did not include the September hearings. On January 29,
2015, Mr. Zarate was ordered to file supplemental reporter’s records from the September 26,
2014 and September 29, 2014 hearings in this court no later than February 9, 2015. Our order
noted that this appeal is governed by the standards set forth in Rule 6.2 of the Texas Rules of
Judicial Administration, which requires this appeal to be brought to final disposition within 180
days of the date the notice of appeal is filed. TEX. R. JUD. ADMIN. 6.2. The notice of appeal was
filed on November 19, 2014.

        On February 3, 2015, Mr. Zarate filed a supplemental reporter’s record from the
September 29, 2014 hearing; however, Mr. Zarate has failed to file a supplemental reporter’s
record from the September 26, 2014 hearing. It is therefore ORDERED that Mr. Zarate file the
reporter’s record from the September 26, 2014 hearing in this appeal no later than February 20,
2015.

     IF MR. ZARATE FAILS TO ELECTRONICALLY FILE THE RECORD IN THIS
APPEAL AS ORDERED, CONTEMPT PROCEEDINGS SHALL BE COMMENCED
AGAINST HIM. WE ORDER THE CLERK OF THIS COURT TO SERVE MR.
ZARATE WITH A COPY OF THIS ORDER BY CERTIFIED MAIL, RETURN
RECEIPT REQUESTED.
        Because “[t]he trial and appellate courts are jointly responsible for ensuring that the
appellate record is timely filed,” TEX. R. APP. P. 35.3(c), the clerk of the court is directed to serve
a copy of this order on the Honorable Charles E. Montemayor, who presided over the underlying
proceeding. Appellants’ briefs must be filed no later than twenty days after the supplemental
reporter’s record is filed.


                                                       _________________________________
                                                       Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of February, 2015.



                                                       ___________________________________
                                                       Keith E. Hottle
                                                       Clerk of Court